Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Accordingly, this application has been examined with the following effect set forth herein:
Preliminary Amendment
The preliminary amendment received 21 February 2021 is hereby acknowledged, and found to be in compliance with 37 CFR § 1.115(a)(2) as having been received after the filing date of the application but prior to examination.  It is therefore considered NOT part of the original disclosure. No new matter has been introduced. The corrections to the drawings and specification have been noted.
Restriction Requirement
35 U.S.C. § 121
In this application, the following embodiments are found:
Embodiment 1:		FIGS. 1-7
Embodiment 2:		FIGS. 8-14

    PNG
    media_image1.png
    423
    896
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    922
    media_image2.png
    Greyscale

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.1  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.2
A design claim covers the entire design as a whole.  Unlike an effort to establish a prima facie case of obviousness under 35 USC § 103(a), the elements of the design are not considered individually under 35 USC § 121.  Designs are indistinct inventions if: (1) the multiple designs have overall appearances with basically the same design characteristics; and (2) the differences between the multiple designs are insufficient to patentably distinguish one design from the other.  Differences may be considered patentably insufficient when they are de minimis or obvious to a designer of ordinary skill in the art.
Accordingly, the above disclosed embodiments divide into the following patentably distinct groups of designs:
	Group I:		Embodiment 1
Group II:		Embodiment 2
35 U.S.C. § 121 to one of the patentably distinct groups of designs.
The designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.3  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.4
In this application, the alternate designs are embodied in the same table with bench seating article. However, they differ in their scope of protection sought. In particular, the original patented design, i.e. Embodiment 1, is applied to the tabletops, bench tops, table legs, bench legs, and wheels. The added design, i.e. Embodiment 2, is much broader and is only applied to the pairs of table tops. As the designs correspond to the subject matter shown in solid lines and not to the article per se, the appearances between the two designs are significant. Since the difference in scope between the two designs result in such a wide difference in appearance, the embodiments are patentably distinct from one another.
Because the designs are distinct for the reason(s) given above, and have acquired separate status in the art, restriction for examination purposes as indicated is proper under 35 USC § 121.
Constructive Restriction Election
Group I, Embodiment 1, disclosing the patented design (original FIG. 1), is constructively elected for examination in this application.  Group II, Embodiment 2, is withdrawn from consideration.  The first embodiment has received a thorough 
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.5  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Objections to the Drawings
The drawing disclosure is objected to because corrections are needed to correspond with the constructive election. Specifically, new FIGS. 8-14 of the non-elected embodiment must be CANCELED.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Objections to the Specification
The specification is objected to for the following reasons:
The title cannot be amended to exclude the identification of the “bench seating” as this would not accurately identify the article. The title must identify the article in which the design is embodied and this article must correspond to no less than what is shown in full solid lines. Consequently, the benches shown in the original and unamended embodiment are included in the claim and must be appropriately -- TABLE WITH BENCH SEATING –
In view of the constructive election of the original embodiment that appears in the patent, the descriptions of FIGS. 8-14 must be CANCELED.
In addition to the cancellation of the descriptions of FIGS. 8-14, there are grammatical errors in the descriptions of FIGS. 1-7 that pertain to the original unamended embodiment. In particular, the words “top” and “front” in the description of FIG. 1 function as coordinate adjectives that modify the noun “perspective view”. Unlike cumulative adjectives, coordinate adjectives must be grammatically separated by the conjunction word “and” and/or commas. In addition to this error to a formal matter in the descriptions, the amendments that were made by applicant have been rendered improper with the cancellation of the new embodiment. Therefore, applicant must amend the descriptions of FIGS. 1-7 to read as follows and incorporate the markings as shown:
-- FIG. 1 is a top and front perspective view of a table with bench seating depicting the new design;
FIG. 2 is a front elevational view of the table depicted in FIG. 1;
FIG. 3 is a rear elevational view of the table depicted in FIG. 1;
FIG. 4 is a left side elevational view of the table depicted in FIG. 1;
FIG. 5 is a right side elevational view of the table depicted in FIG. 1;
FIG. 6 is a top plan view of the table depicted in FIG. 1; and,
FIG. 7 is a bottom plan view of the table depicted in FIG. 1. --
Additionally, when preparing and submitting amendments, the appropriate markings for changes must be incorporated. Specifically, deletions from the original patent specification must be enclosed in brackets rather than entirely removed; and additions must be underlined. These changes must be made relative to the original patent specification and not to any preliminary or subsequent amendments thereafter. 
Non-Final Rejection
35 U.S.C. § 251
The claim is rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251. Specifically, there is no “error” in the non-amended original patent claim of which was constructively elected.
Since the original embodiment has been constructively elected, and the newly added patentably distinct embodiment has been withdrawn from consideration, failure to file a patentably distinct embodiment cannot be considered a proper reason for the filing of this application for reissue, and no other error has been identified by the examiner.  Since the original invention does not contain an error, there is nothing in this application to correct under 35 U.S.C. § 251.
In order to maintain the patent protection for the original patented design while also obtaining patent protection for the newly added embodiments, a divisional application must be filed for the new embodiments and this application will need to be rejoined with said divisional application, upon notification of allowable subject matter.  Applicant is advised that a proper response to this rejection must include:
A request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected segregable part or subcombination subject matter;
The filing of the divisional reissue application, or a statement that one has already been filed (identifying it at least by application number); and 
An argument that a complete response to the rejection has been made based upon the filing of the divisional reissue application and the request for suspension. 
Action in the original design reissue application will then be suspended, and the divisional will be examined.  See MPEP § 1457.
Errors upon a Reissue may be based
In accordance with 35 U.S.C. § 251, the error upon which a reissue is based must be one which causes the patent to be “deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent.” Thus, an error under 35 U.S.C. § 251 has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. § 251. These corrections to a patent do not provide a basis for reissue (although these corrections may also be included in a reissue application, where a 35 U.S.C. § 251 error is already present), and may be made via a certificate of correction; see MPEP § 1481.
In the above objections to the specification, the Examiner has identified a grammatical error in the description of FIG. 1. In particular, the lack of the conjunction word “and” to separate the two coordinate adjectives of “top” and 
Replacement Drawings
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
Reminder of Duties under 37 CFR §§ 1.178(b) and 1.56
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. D836,928 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
The claim is rejected under 35 U.S.C. § 251.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Rubinfield, 123 USPQ 210 (CCPA 1959)
        2 In re Platner, 155 USPQ 222 (Comm’r Pat. 1967)
        3 Ex parte Sanford, 1914 CD 69, 204 OG 1346 (Comm’r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965)
        4 In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959) 
        5 Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965)